[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This appeal seeking reassessment of damages pursuant to Conn. Gen. Stat., Section 13a-76, relates to two certain parcels of land owned by the plaintiffs, Albert Lieberman, John Usdan and Robert Martin Company and located on the westerly side of Present Center Street and the southeasterly side of Present Interstate Route #91, Windsor, Connecticut.
Parcel No. 1 consists of 1., 669 acres more or less and Parcel No. 2  consists of 6.55  acres more or less and are more particularly described in Paragraph 1 of plaintiffs' complaint and as shown on the defendant's taking map. (Plaintiffs' Exhibit A)
On June 1, 1990, defendant acquired title to said properties and deposited the sum of $696,000 as damages for said taking which sum was withdrawn by the plaintiffs on July 6, 1990.
The parties have agreed and stipulated that the damages for CT Page 7918 the taking of said land should be reassessed to $900,000 including all accrued interest, costs and appraisal fees.
The Court has heard the parties, examined the plaintiffs' appraisal report by Peter R. Marsele dated February 18, 1991 (Plaintiffs' Exhibit B) and the defendant's appraisal report by Eric Chiapponi dated January 12, 1990 (Defendant's Exhibit 1)
Accordingly, the Court finds the stipulated settlement to be fair and reasonable and enters judgment awarding the plaintiffs damages for the taking of said land in the amount of $900,000 including accrued interest, costs and appraisal fees less the deposit of $696,000 or a deficiency of $204,000.
SIMON S. COHEN, STATE TRIAL REFEREE JOHN M. ALEXANDER, STATE TRIAL REFEREE HAROLD MISSAL, STATE TRIAL REFEREE